NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
NORMAN G. JENSEN, INC.,
Plaintiff-Appellant, 7
V.
UNlTED STATES,
Defendan,t-Appellee.
2011-1319 .
Appeal from the United States Court of lnternational
Trade in case no. 10-CV-0115, Judge Richard K. Eaton.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
The appellant moves to stay proceedings in this ap-
peal pending the court’s disposition in Hitachi v. United
States, 2010-1345. The United States opposes The
appellant replies In the event that the motion to stay is
not granted, Norn1an also moves without opposition for a
60-day extension of time, until August 12, 2011, to file its
brief.

NORMAN G JENSEN INC V. US 2
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion to stay proceedings is denied.
(2) The motion for an extension of time is granted
FoR THE CoURT
,l1 8  /s/ J an Horbaly
Date J an Horbaly
Clerk '
cc: Joel R. Junker, Esq.
S
Jason M. Kenner, Esq.
C
iv
33-.,
ILED -
pr-' APPEALs F0R
RAL c¢RculT
JU_L 0 8 2011
.lAN |'IDRBALY
CLEH(